Exhibit 10.4

 

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

EMERGENT BIOSOLUTIONS INC.  

AND

APTEVO THERAPEUTICS INC.  

DATED AS OF JULY 29, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Defined Terms

1

 

 

 

ARTICLE II

GENERAL PRINCIPLES

5

 

 

Section 2.01

Allocation of Liabilities

5

Section 2.02

Employment with Aptevo

6

Section 2.03

Establishment of Aptevo Plans

7

 

 

 

ARTICLE III

U.S QUALIFIED RETIREMENT PLAN

7

 

 

Section 3.01

401(k) Plan

7

 

 

 

ARTICLE IV

WELFARE AND FRINGE BENEFIT PLANS

8

 

 

Section 4.01

Health and Welfare Plans

8

Section 4.02

COBRA and HIPAA

10

Section 4.03

Vacation, Holidays and Leaves of Absence

10

Section 4.04

Severance and Unemployment Compensation

10

Section 4.05

Workers’ Compensation

11

 

 

 

ARTICLE V

EQUITY, INCENTIVE, AND EXECUTIVE COMPENSATION PROGRAMS

11

 

 

 

 

Section 5.01

Equity Incentive Programs

11

Section 5.02

Annual Incentive Plans and Executive Severance Arrangements

13

 

 

 

ARTICLE VI

MISCELLANEOUS

14

 

 

Section 6.01

Transfer of Records and Information

14

Section 6.02

Cooperation

14

Section 6.03

Employee Agreements

14

Section 6.04

Repayment Assets

14

Section 6.05

Compliance

15

Section 6.06

Preservation of Rights

15

Section 6.07

Transition Services

15

Section 6.08

Reimbursement

15

Section 6.09

Not a Change in Control

15

Section 6.10

Incorporation by Reference

15

Section 6.11

Limitation on Enforcement

15

Section 6.12

Further Assurances and Consents

16

Section 6.13

Third Party Consent

16

Section 6.14

Effect if Distribution Does Not Occur

16

Section 6.15

Disputes

16

Section 6.16

Schedules

16

 




- i -

--------------------------------------------------------------------------------

 

Schedules

 

Schedule 1.01

Aptevo Employees

Schedule 5.01

Alternative Equity Award Treatment

 

 

 

- ii -

--------------------------------------------------------------------------------

 

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT, dated as of July 29, 2016 (this Agreement”), is
made and entered into by and between Emergent BioSolutions Inc., a Delaware
corporation (“Emergent”), and Aptevo Therapeutics Inc., a Delaware corporation
(“Aptevo”).  Aptevo and Emergent are referred to together as the “Parties” and
individually as a “Party.” Capitalized terms used herein shall have the
respective meanings assigned to them in Article I or elsewhere in this Agreement
and capitalized terms used in this Agreement but not otherwise defined herein
shall have the meaning assigned to them in the Separation and Distribution
Agreement.

RECITALS:

WHEREAS, Emergent, directly or indirectly, currently owns and operates both the
Emergent Business and the Aptevo Business;

WHEREAS, the Emergent Board has determined that it is in the best interests of
Emergent and its shareholders that the Aptevo Business be operated by a newly
incorporated publicly traded company;

WHEREAS, to effect the foregoing, the Separation and Distribution Agreement
provides for the contribution from Emergent to Aptevo of certain Assets, the
assumption by Aptevo of certain Liabilities from Emergent, the distribution by
Emergent of Aptevo Common Shares to Emergent shareholders, and the execution and
delivery of this Agreement and certain other agreements to facilitate and
provide for the foregoing, in each case subject to the terms and conditions set
forth herein and therein; and

WHEREAS, this Agreement describes the principal employment, compensation and
employee benefit plan arrangements between the Parties.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

AGREEMENT

ARTICLE I
DEFINITIONS

Section 1.01Defined Terms.  The following capitalized terms as used in this
Agreement shall have the meaning set forth below:

“Agreement” shall mean this Employee Matters Agreement and any Schedule hereto.

“Aptevo” shall have the meaning set forth in the first sentence of this
Agreement.

“Aptevo 401(k) Plan” shall have the meaning set forth in Section 3.01(a).

 

--------------------------------------------------------------------------------

 

“Aptevo Benefit Plan” shall mean, following the Distribution, each Benefit Plan
sponsored by, maintained by, or contributed to by the Aptevo Group.

“Aptevo Board” shall mean the board of directors of Aptevo.

“Aptevo Employee” shall mean any Employee of the Aptevo Business as of
immediately prior to the Distribution Date as identified on Schedule 1.01 hereto
and any other individual identified on Schedule 1.01 hereto.

“Aptevo Equity Awards” shall mean, collectively, the Aptevo Options and Aptevo
RSUs.

“Aptevo Health and Welfare Plan” shall mean, following the Distribution, a
Health and Welfare Plan sponsored by, maintained by, or contributed to by the
Aptevo Group.

“Aptevo Price Ratio” shall mean the quotient obtained by dividing the Aptevo
Stock Value by the Emergent Stock Value.

“Aptevo Share Ratio” shall mean the quotient obtained by dividing the Emergent
Stock Value by the Aptevo Stock Value.

“Aptevo Stock Value” shall mean the average closing price per share of Aptevo
Common Shares trading “regular way” during regular trading hours, as reported on
the NASDAQ Global Select Market, for the five consecutive trading days beginning
on the Distribution Date.

“Benefit Plan” shall mean any (i) “employee benefit plan,” as defined in ERISA
Section 3(3) (whether or not such plan is subject to ERISA); and
(ii) employment, compensation, severance, salary continuation, bonus, thirteenth
month, incentive, retirement, thrift, superannuation, savings, pension, workers’
compensation, termination benefit (including termination notice requirements),
termination indemnity, other indemnification, supplemental unemployment benefit,
redundancy pay, profit sharing, deferred compensation, stock ownership, stock
purchase, stock option, stock appreciation right, restricted stock, “phantom”
stock, performance share, restricted stock unit, other stock-based incentive,
change in control, paid time off, perquisite, fringe benefit, vacation,
disability, life, or other insurance, death benefit, hospitalization, medical,
or other compensatory or benefit plan, program, fund, agreement, arrangement, or
policy of any kind (whether written or oral, qualified or nonqualified, funded
or unfunded, foreign or domestic, currently effective or terminated), and any
trust, escrow or similar agreement related thereto, whether or not funded,
excluding any plan, program, fund, agreement, arrangement, or policy (other than
for workers’ compensation Liabilities) that is mandated by and maintained solely
pursuant to applicable Law.

“COBRA” shall mean coverage required by Code Section 4980B or ERISA Section 601
et.  seq.

“Code” shall mean the U.S.  Internal Revenue Code of 1986, as amended.

“Emergent” shall have the meaning set forth in the first sentence of this
Agreement.

2

--------------------------------------------------------------------------------

 

“Emergent 401(k) Plan” shall mean the Emergent BioSolutions, Inc.  Employee
Deferred Compensation Plan.  

“Emergent Benefit Plan” shall mean a Benefit Plan sponsored by, maintained by,
or contributed to by the Emergent Group.

“Emergent Board” shall mean the board of directors of Emergent.

“Emergent Employee” shall mean any Employee other than an Aptevo Employee.

“Emergent ESPP” shall mean the Emergent BioSolutions Inc.  2012 Employee Stock
Purchase Plan.

“Emergent Health and Welfare Plan” shall mean a Health and Welfare Plan
sponsored by, maintained by, or contributed to by the Emergent Group.

“Emergent Post-Distribution Stock Value” shall mean the average closing price
per share of Emergent Common Shares trading “regular way” during regular trading
hours, as reported on the NYSE, for the five consecutive trading days beginning
on the Distribution Date.

“Emergent Price Ratio” shall mean the quotient obtained by dividing the Emergent
Post-Distribution Stock Value by the Emergent Stock Value.  

“Emergent Share Ratio” shall mean the quotient obtained by dividing the Emergent
Stock Value by the Emergent Post-Distribution Stock Value.

“Emergent Stock Program” shall mean, any of, the Fourth Amended and Restated
Emergent BioSolutions Inc.  2006 Stock Incentive Plan, the Emergent BioSolutions
Inc.  Employee Stock Option Plan, as amended and restated, and any incentive
compensation program or arrangement that governs the terms of equity-based
incentive awards assumed by the Emergent Group in connection with a corporate
transaction and that is maintained by the Emergent Group immediately prior to
the Distribution Date, and any sub-plans established thereunder.

“Emergent Stock Value” shall mean the sum of the Emergent Post-Distribution
Stock Value and the Aptevo Stock Value.

“Employee” shall mean an current or former employee of the Emergent Group or the
Aptevo Group, as applicable, including any employee absent from work on account
of vacation, jury duty, funeral leave, personal leave, sickness, short-term
disability, long-term disability or workers’ compensation leave (in each case,
unless treated as a separated employee for employment purposes), military leave,
family leave, pay continuation leave, or other approved leave of absence or for
whom an obligation to recall, rehire or otherwise return to employment exists
under a contractual obligation or Law.

“Employee Agreement” shall mean an employment contract or other letter agreement
between a member of the Emergent Group and an Aptevo Employee.

3

--------------------------------------------------------------------------------

 

“Employee Recoupment Asset” shall mean an employer’s right to repayment from an
Employee in respect of a tax equalization payment, sign-on bonus payment,
relocation expense payment, tuition payment, reimbursement, loan, or other
similar item, including any agreement related thereto.

“Employment Tax” shall mean withholding, payroll, social security, workers’
compensation, unemployment, disability and any similar tax imposed by any Tax
Authority or social security authority, and any interest, penalties, additions
to tax, or additional amounts with respect to the foregoing imposed on any
taxpayer or consolidated, combined, or unitary group of taxpayers.  With respect
to any Employment Tax, the term “Tax Authority” shall mean the governmental
entity or political subdivision thereof that imposes such Employment Tax, and
the agency (if any) charged with the collection of such Employment Tax for such
entity or subdivision.

“ERISA” shall mean the U.S.  Employee Retirement Income Security Act of 1974, as
amended.

“Health and Welfare Plan” shall mean any Benefit Plan established or maintained
to provide, for Employees who work primarily in the United States or their
beneficiaries, through the purchase of insurance or otherwise, medical, dental,
prescription, vision, short-term disability, long-term disability, death
benefits, life insurance, accidental death and dismemberment insurance, business
travel accident insurance, employee assistance program, group legal services,
wellness, cafeteria (including premium payment, health care flexible spending
account, and dependent care flexible spending account components), travel
reimbursement, transportation, vacation benefits, apprenticeship or other
training programs, day care centers, or prepaid legal services benefits,
including any “employee welfare benefit plan” (as defined in ERISA Section 3(1))
that is not a severance plan.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“Incurred Claim” shall mean a Liability related to services or benefits provided
under a Benefit Plan, and shall be deemed to be incurred: (i) with respect to
medical, dental, vision, and prescription drug benefits, upon the rendering of
services giving rise to such Liability; (ii) with respect to death benefits,
life insurance, accidental death and dismemberment insurance, and business
travel accident insurance, upon the occurrence of the event giving rise to such
Liability; (iii) with respect to disability benefits, upon the date of
disability, as determined by the disability benefit insurance carrier or claim
administrator, giving rise to such Liability; (iv) with respect to a period of
continuous hospitalization, upon the date of admission to the hospital; and
(v) with respect to tuition reimbursement, upon completion of the requirements
for such reimbursement.

“Option” shall mean (i) when immediately preceded by “Emergent,” an option to
purchase one or more Emergent Common Shares granted under an Emergent Stock
Program and outstanding immediately prior to the Distribution Date (whether or
not then exercisable); (ii) when immediately preceded by “Adjusted Emergent,” an
option to purchase one or more Emergent Common Shares adjusted in accordance
with Section 5.01; and (iii) when immediately

4

--------------------------------------------------------------------------------

 

preceded by “Aptevo,” an option to purchase one or more Aptevo Common Shares
granted by Aptevo in accordance with Section 5.01.

“Party” shall have the meaning set forth in the second sentence of this
Agreement.

“RSU” shall mean (i) when immediately preceded by “Emergent,” a restricted stock
unit award granted pursuant to an Emergent Stock Program and outstanding
immediately prior to the Distribution Date; (ii) when immediately preceded by
“Adjusted Emergent,” a restricted stock unit award granted pursuant to an
Emergent Stock Program adjusted in accordance with Section 5.01; and (iii) when
immediately preceded by “Aptevo,” a restricted stock unit award granted by
Aptevo in accordance with Section 5.01.

“Securities Act” shall mean the U.S.  Securities Act of 1933, as amended.

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement by and between the Parties, dated as of the date hereof.

“Transferred Employee” shall have the meaning set forth in Section 2.02(a).

“Transferred Flexible Spending Account Balances” shall have the meaning set
forth in Section 4.01(d)(iii).

ARTICLE II
GENERAL PRINCIPLES

Section 2.01Allocation of Liabilities.

(a)Aptevo Liabilities. Effective as of the Distribution Date, and except as
expressly provided in this Agreement, Aptevo hereby assumes (or retains) and
agrees to pay, perform, fulfill, and discharge all Liabilities to the extent
relating to, arising out of, or resulting from:

(i)the employment (or termination of employment) of each Transferred Employee on
or after the Distribution Date (including, in each case, all Liabilities
relating to, arising out of, or resulting from Employment Taxes, any Emergent
Benefit Plan or any Aptevo Benefit Plan);

(ii)the employment of each Aptevo Employee prior to the Distribution Date
(including all Liabilities relating to, arising out of, or resulting from
Employment Taxes, any Emergent Benefit Plan or any Aptevo Benefit Plan) to the
extent such Liabilities have not been paid, performed, fulfilled or discharged
by Emergent prior to the Distribution Date; and

(iii)obligations, Liabilities, and responsibilities expressly assumed or
retained by Aptevo pursuant to this Agreement.

(b)Emergent Liabilities.  Effective as of the Distribution Date, and except as
expressly provided in this Agreement, Emergent hereby retains (or assumes) and
agrees to pay,

5

--------------------------------------------------------------------------------

 

perform, fulfill, and discharge all Liabilities to the extent relating to,
arising out of, or resulting from: 

(i)the employment (or termination of employment) of each Emergent Employee prior
to, on, or after the Distribution Date (including all Liabilities to the extent
relating to, arising out of, or resulting from Employment Taxes or any Emergent
Benefit Plan); and

(ii)obligations, Liabilities, and responsibilities expressly retained or assumed
by Emergent pursuant to this Agreement.

(c)Other Liabilities.  To the extent that this Agreement does not cover
particular obligations, Liabilities or responsibilities that relate to, arise
out of, or result from employment (or termination of employment), Employment
Taxes or any Benefit Plan and the Parties later determine that they should be
allocated in connection with the Separation, such obligations, Liabilities or
responsibilities shall be handled in a manner similar to the manner in which
this Agreement handles comparable obligations, Liabilities or responsibilities,
subject to the mutual agreement of the Parties.

Section 2.02Employment with Aptevo.

(a)Employment Transfers.  The Parties intend for Aptevo Employees to transfer to
the Aptevo Group and shall use commercially reasonable efforts and cooperate
with each other to effectuate this intent.  Except as otherwise mutually agreed
upon by the Parties, as of the Distribution Date, the Aptevo Group shall
continue to employ (on a basis consistent with Section 2.02(b)) each Aptevo
Employee.  Each Aptevo Employee who continues employment with the Aptevo Group
following the Distribution Date will be referred to in this Agreement as a
“Transferred Employee.”

(b)Compensation and Benefits.

(i)Emergent shall use commercially reasonable efforts to provide that, except as
otherwise mutually agreed upon by the Parties, no transfer of employment of an
Aptevo Employee prior to the Distribution Date to an entity that will be a part
of the Aptevo Group will cause such Aptevo Employee to lose coverage under any
Emergent Benefit Plan prior to the Distribution Date.  Except as expressly
provided in this Agreement or as required by Law, no Transferred Employee shall
participate in any Emergent Benefit Plan following the Distribution Date.

(ii)Except as expressly provided in this Agreement, the Aptevo Group shall
provide to each Transferred Employee as of the Distribution Date (A) base salary
at at least the same rate as provided to that Transferred Employee immediately
prior to the Distribution Date and (B) cash incentive compensation opportunities
that are comparable in the aggregate to those cash incentive compensation
opportunities offered under the corresponding Emergent Benefit
Plan(s) immediately prior to the Distribution Date.

(iii)Except as expressly provided in this Agreement, the Aptevo Group shall take
commercially reasonable efforts to provide the Transferred Employees with total
cash

6

--------------------------------------------------------------------------------

 

and non-cash compensation that is substantially comparable in the aggregate to
cash and non-cash compensation provided by the Emergent Group immediately prior
to the Distribution Date.   

Nothing in (ii) or (iii) of this section 2.02(b) shall prevent the Aptevo Group
from modifying the compensation and benefits of a Transferred Employee after the
Distribution Date.

(c)Service Credit.  Except as expressly provided in this Agreement or to the
extent it would result in a duplication of benefits, Aptevo and each Aptevo
Benefit Plan shall give each Transferred Employee credit for all service with
the Emergent Group and shall calculate such service as it would be calculated by
Emergent or under the corresponding Emergent Benefit Plan as of the Distribution
Date.

Section 2.03Establishment of Aptevo Plans.

(a)Generally.  Prior to the Distribution Date, except to the extent they would
result in the imposition of a commercially unreasonable cost or administrative
burden on Aptevo, Aptevo shall take commercially reasonable efforts to adopt
Benefit Plans (and related trusts, if applicable, as determined by the Parties),
and Aptevo shall take commercially reasonable efforts to provide that such
Aptevo Benefit Plans have terms that are substantially similar to those of the
corresponding Emergent Benefit Plans.  For the avoidance of doubt, Aptevo may
limit participation in any Aptevo Benefit Plan to Transferred Employees who
participated in the corresponding Emergent Benefit Plan immediately prior to the
Distribution Date.

(b)Plan Information and Operation.  Aptevo shall require Transferred Employees
to submit new elections with respect to the Aptevo Benefit Plans.  Except as
provided in this Agreement, the Distribution and the transfer of any Employee’s
employment to the Aptevo Group shall not cause a distribution from or payment of
benefits under any Emergent Benefit Plan.  

ARTICLE III
U.S.  QUALIFIED RETIREMENT PLAN

Section 3.01401(k) Plan.

(a)Establishment of Aptevo 401(k) Plan.  Prior to the Distribution Date, Aptevo
shall take any and all steps necessary or appropriate to establish a defined
contribution plan and trust to be effective as of the Distribution Date for the
benefit of Transferred Employees (the “Aptevo 401(k) Plan”).  The Aptevo Group
shall be responsible for taking or causing to be taken all necessary, reasonable
and appropriate action to establish, maintain, and administer the Aptevo 401(k)
Plan so that it qualifies under Section 401(a) of the Code and the related trust
thereunder is exempted from federal income taxation under Section 501(a)(1) of
the Code.  For the avoidance of doubt, nothing in this Section 3.01 shall be
construed to require Aptevo to maintain any investment option which the
fiduciaries (as such term is defined in Section 3(21) of ERISA) of the Aptevo
401(k) Plan deem to be imprudent or inappropriate for the Aptevo 401(k) Plan or
which cannot be maintained without commercially unreasonable cost or
administrative burden for the Aptevo 401(k) Plan and its administrator.  

7

--------------------------------------------------------------------------------

 

(b)Assumption of Liabilities and Transfer of Assets.  

(i)Effective as of the Distribution Date or at such other time as is mutually
agreed to by the Parties, but subject to the asset transfer specified in Section
3.01(b)(ii) below, the Aptevo 401(k) Plan shall assume and be solely responsible
for all Liabilities for or relating to Transferred Employees under the Emergent
401(k) Plan. The Aptevo Group shall be responsible for all ongoing rights of or
relating to Aptevo Employees for future participation (including the right to
make contributions through payroll deductions) in the Aptevo 401(k) Plan.

(ii)Effective as of the Distribution Date or at such other time as is mutually
agreed to by the Parties, Emergent shall cause the account balances (including
any outstanding loan balances) in the Emergent 401(k) Plan attributable to
Transferred Employees to be transferred in cash and in-kind (including, but not
limited to, participant loans), to the Aptevo 401(k) Plan, and Aptevo shall
cause the Aptevo 401(k) Plan to accept such transfer or accounts and underlying
assets and, effective as of the date of such transfer, to assume and to fully
perform pay or discharge, all obligations of the Emergent 401(k) Plans relating
to the accounts of Transferred Employees (to the extent those assets related to
those accounts are actually transferred from the Emergent 401(k) Plan). The
transfer shall be conducted in accordance with Section 414(l) of the Code,
Treasury Regulation Section 1.414(l)-1, and Section 208 of ERISA. Subject to the
generally applicable requirements of this Section 3.01(b)(ii), the named
fiduciaries (as such term is defined in ERISA) of the Aptevo 401(k) Plan and the
Emergent 401(k) Plan shall cooperate in good faith to effect the transfers
contemplated by this Section 3.01(b)(ii) in an efficient and effective manner
and in the best interests of participants and beneficiaries, including, but not
limited to, determining whether and to what extent any investments held under
the Emergent 401(k) Plan (other than participant loans) shall be liquidated
prior to the transfer date to enable the value of such investments to be
transferred to the Aptevo 401(k) Plan in cash or cash equivalents.  

ARTICLE IV
WELFARE AND FRINGE BENEFIT PLANS

Section 4.01Health and Welfare Plans.

(a)Establishment of Aptevo Health and Welfare Plans.  Aptevo shall establish the
Aptevo Health and Welfare Plans in accordance with Section 2.03(a) hereof.

(b)Waiver of Conditions; Benefit Maximums.  

(i)With respect to initial enrollment following the Distribution Date, Aptevo
shall, to the extent commercially reasonable, cause the Aptevo Health and
Welfare Plans to waive:

(A)all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
any Transferred Employee, other than limitations that were in effect with
respect to the Transferred Employee under the applicable Emergent Health and
Welfare Plan as of immediately prior to the Distribution Date, and

8

--------------------------------------------------------------------------------

 

(B)any waiting period limitation or evidence of insurability requirement
applicable to a Transferred Employee other than limitations or requirements that
were in effect with respect to such Transferred Employee under the applicable
Emergent Health and Welfare Plan as of immediately prior to the Distribution
Date; and 

(ii)The Aptevo Health and Welfare Plans shall not be required to take into
account:

(A)with respect to aggregate annual, lifetime, or similar maximum benefits
available under the Aptevo Health and Welfare Plans, a Transferred Employee’s
prior claim experience under the Emergent Health and Welfare Plans and any
Benefit Plan that provides leave benefits; or

(B)any eligible expenses incurred by a Transferred Employee and his or her
covered dependents during the portion of the plan year of the applicable
Emergent Health and Welfare Plan ending on the Distribution Date to be taken
into account under such Aptevo Health and Welfare Plan for purposes of
satisfying all deductible, coinsurance, and maximum out-of-pocket requirements
applicable to such Transferred Employee and his or her covered dependents for
the applicable plan year as if such amounts had been paid in accordance with
such Aptevo Health and Welfare Plan.

(c)Allocation of Health and Welfare Assets and Liabilities.

(i)General Principles.  Except as otherwise specifically provided in this
Agreement, Emergent shall retain all Liabilities relating to Incurred Claims
under the Emergent Health and Welfare Plans, and shall also retain Assets
(including, without limitation, Medicare reimbursements, pharmaceutical rebates,
and similar items) associated with such Incurred Claims.  Aptevo shall be
responsible for all Liabilities relating to Incurred Claims under any Aptevo
Health and Welfare Plan and shall also retain Assets (including, without
limitation, Medicare reimbursements, pharmaceutical rebates, and similar items)
associated with such Incurred Claims.

(ii)Disability Benefits.   Notwithstanding any other provision hereof, Emergent
shall be responsible for Incurred Claims (including ongoing benefit payments) of
Emergent Employees for short- and long-term disability benefits, regardless of
when the applicable Incurred Claim is or was incurred (including either before
or after the Distribution Date), and Aptevo shall be responsible for Incurred
Claims (including ongoing benefit payments) of Transferred Employees for
short-term disability benefits, regardless of when the applicable Incurred Claim
is or was incurred (including either before or after the Distribution Date) and
for long-term disability benefits to the extent the claim is incurred on or
after the Distribution Date. For the avoidance of doubt, Emergent shall be
responsible for the Incurred Claims of any Aptevo Employee for long-term
disability benefits to the extent the claim was incurred prior to the
Distribution Date and any Aptevo Employee with such an Incurred Claim for
long-term disability benefits shall be eligible to receive benefits under the
applicable Emergent long term disability plan notwithstanding his or her having
become a Transferred Employee.  

9

--------------------------------------------------------------------------------

 

(iii)Flexible Spending Accounts.  The Parties shall take all actions necessary
to ensure that, effective as of the Distribution Date (A) the health care and
dependent care flexible spending accounts of each Transferred Employee (whether
positive or negative) (collectively, the “Transferred Flexible Spending Account
Balances”) under the applicable Emergent Health and Welfare Plan shall be
transferred to the corresponding Aptevo Health and Welfare Plan; (B) the
elections, contribution levels and coverage of the applicable Transferred
Employees shall apply under the Aptevo Health and Welfare Plan in the same
manner as under the corresponding Emergent Health and Welfare Plan; and (C) the
applicable Transferred Employees shall be eligible for reimbursement from the
Aptevo Health and Welfare Plan on the same basis and the same terms and
conditions as under the corresponding Emergent Health and Welfare Plan.  As soon
as practicable after the Distribution Date, and in any event within 30 business
days after the amount of the Transferred Flexible Spending Account Balances is
determined, Emergent shall pay Aptevo the net aggregate amount of the
Transferred Flexible Spending Account Balances, if such amount is positive, and
Aptevo shall pay Emergent the net aggregate amount of the Transferred Flexible
Spending Account Balances, if such amount is negative.   

(d)Emergent Health and Welfare Plans after Distribution Date.  Transferred
Employees shall cease to participate in the Emergent Health and Welfare Plans
effective as of the Distribution Date, subject to Section 4.02 hereof.

Section 4.02COBRA and HIPAA.  Emergent shall continue to be responsible for
compliance with the health care continuation requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the Emergent Health and Welfare Plans with respect to any
(a) Emergent Employees (and their covered dependents) who incur a qualifying
event under COBRA on, prior to, or following the Distribution Date and (b)
Aptevo Employees (and their covered dependents), with respect to qualifying
events under COBRA incurred prior to or on the Distribution Date.  Aptevo shall
assume responsibility for compliance with the health care continuation
requirements of COBRA, the certificate of creditable coverage requirements of
HIPAA, and the corresponding provisions of the Aptevo Health and Welfare Plans
with respect to any Transferred Employees (and their covered dependents) who
incur a qualifying event or loss of coverage under the Emergent Health and
Welfare Plans and/or the Aptevo Health and Welfare Plans after the Distribution
Date.  The Parties agree that the consummation of the transactions contemplated
by the Separation and Distribution Agreement shall not constitute a COBRA
qualifying event for any purpose of COBRA.

Section 4.03Vacation, Holidays and Leaves of Absence.  Effective as of the
Distribution Date, Aptevo shall assume all Liabilities with respect to vacation,
holiday, annual leave or other leave of absence (including unused paid-time off
hours held in each Aptevo Employee’s catastrophic bank), and required payments
related thereto, for each Aptevo Employee.  Emergent shall retain all
Liabilities with respect to vacation, holiday, annual leave or other leave of
absence (including unused paid-time off hours held in each Emergent Employee’s
catastrophic bank), and required payments related thereto, for each Emergent
Employee.

Section 4.04Severance and Unemployment Compensation.  Effective as of the
Distribution Date, Aptevo shall be responsible for any and all Liabilities to,
or relating to,

10

--------------------------------------------------------------------------------

 

Transferred Employees in respect of severance and unemployment
compensation.  Emergent shall be responsible for any and all Liabilities to, or
relating to, Emergent Employees in respect of severance and unemployment
compensation, regardless of whether the event giving rise to the Liability
occurred prior to, on, or following the Distribution Date. 

Section 4.05.  Workers’ Compensation.  With respect to claims for workers
compensation in the United States, (a) the Aptevo Group shall be responsible for
claims in respect of Transferred Employees, whether occurring on or following
the Distribution Date, and (b) the Emergent Group shall be responsible for all
claims in respect of Emergent Employees, whether occurring prior to, on or
following the Distribution Date.

ARTICLE V
EQUITY, INCENTIVE, AND EXECUTIVE COMPENSATION PROGRAMS

Section 5.01Equity Incentive Programs.

(a)General Principles.  

(i)Except as set forth on Schedule 5.01, outstanding Emergent Options and
Emergent RSUs shall be treated as set forth in this Section 5.01. The Parties
shall use commercially reasonable efforts to take all actions necessary or
appropriate so that each outstanding Emergent Option and Emergent RSU award
granted under an Emergent Stock Program (other than the awards described on
Schedule 5.01) shall be adjusted as set forth in this Section 5.01.

(ii)Following the Distribution, an Employee or other service provider who is
employed (or otherwise providing services) (a “Holder”) who has outstanding
awards under the Emergent Stock Program or Aptevo Equity Awards shall be
considered to have been employed by or have provided services to, as the case
may be, the applicable plan sponsor before and after the Distribution for
purposes of vesting.  For purposes of the equity awards described in this
Section 5.01, the Distribution shall not result in a termination of employment
or service for any service provider.  Rather the date of termination of
employment or service with the applicable plan sponsor following the
Distribution shall be the Holder’s termination date for purposes of any
outstanding equity awards.  For the avoidance of doubt, however, for purposes of
the Emergent ESPP only, the Distribution shall result in a termination of
employment or service for any service provider holding options granted under the
Emergent ESPP at the Effective Time.

(iii)No award described in this Article V, whether outstanding or to be issued,
adjusted, substituted or cancelled by reason of or in connection with the
Distribution, shall be adjusted, settled, cancelled, or exercisable, until in
the judgment of the administrator of the applicable plan or program such action
is consistent with all applicable Laws, including U.S.  securities
Laws.  Neither the period of exercisability nor the term of any award will be
extended on account of a period during which such an award is not exercisable
pursuant to the preceding sentence.  

11

--------------------------------------------------------------------------------

 

(iv)The adjustment or conversion of Emergent Options and Emergent RSUs shall be
effectuated in a manner that is intended to avoid the imposition of any penalty
or other taxes on the holders thereof pursuant to Section 409A of the Internal
Revenue Code. 

(b)Options.  

(i)Each Emergent Option that is outstanding as of the Effective Time that is
held by an Emergent Employee or other Emergent Business service provider shall
remain an option to purchase Emergent Common Shares and shall be adjusted as
described below to reflect the Distribution.  Each such Adjusted Emergent Option
shall be subject to the same terms and conditions after the Effective Time as
the terms and conditions applicable to the corresponding Emergent Option
immediately prior to the Effective Time; provided, however, that from and after
the Effective Time: (x) the per-share exercise price of each such Adjusted
Emergent Option shall be equal to the product of (I) the per-share exercise
price of the corresponding Emergent Option immediately prior to the Distribution
Date multiplied by (II) the Emergent Price Ratio, rounded up to the nearest
whole cent; and (y) the number of Emergent Common Shares subject to each such
Adjusted Emergent Option shall be equal to the product of (I) the number of
Emergent Common Shares subject to each such Adjusted Emergent Option immediately
prior to the Effective Time multiplied by (II) the Emergent Share Ratio, with
any fractional shares rounded down to the nearest whole share.  

(ii)Each Emergent Option that is outstanding as of the Effective Time that is
held by an Aptevo Employee or other Aptevo Business service provider shall be
converted into an option to purchase Aptevo Common Shares and shall be adjusted
as described below to reflect the Distribution.  Each such Aptevo Option shall
be subject to the same terms and conditions after the Effective Time as the
terms and conditions applicable to the corresponding Emergent Option immediately
prior to the Effective Time; provided, however, that from and after the
Effective Time: (x) the per-share exercise price of each such Aptevo Option
shall be equal to the product of (I) the per-share exercise price of the
corresponding Emergent Option immediately prior to the Effective Time multiplied
by (II) the Aptevo Price Ratio, rounded up to the nearest whole cent; and (y)
the number of Aptevo Common Shares subject to each such Aptevo Option shall be
equal to the product of (A) the number of Emergent Common Shares subject to the
corresponding Emergent Option immediately prior to the Effective Time multiplied
by (B) the Aptevo Share Ratio, with any fractional share rounded down to the
nearest whole share.  

(c)RSUs.  

(i)Each award of Emergent RSUs held by an Emergent Employee or other Emergent
Business service provider immediately prior to the Effective Time shall be
adjusted, effective as of the Effective Time, by multiplying the number of
Emergent Common Shares subject to each such award of Emergent RSUs by the
Emergent Share Ratio, which product shall be rounded up to the nearest whole
number of units.  Each Adjusted Emergent RSU shall be subject to the same terms
and conditions after the Effective Time as the terms and conditions applicable
to the corresponding Emergent RSU immediately prior to the Effective Time.

12

--------------------------------------------------------------------------------

 

(ii)Each award of Emergent RSUs held by an Aptevo Employee or other Aptevo
Business service provider immediately prior to the Effective Time shall be
converted to a restricted unit award relating to a number of Aptevo Common
Shares determined by multiplying the number of Emergent Common Shares subject to
each such award of Emergent RSUs by the Aptevo Share Ratio, which product shall
be rounded up to the nearest whole number of Aptevo RSUs.  Except as otherwise
provided herein, each Aptevo RSU shall be subject to the same terms and
conditions after the Distribution as the terms and conditions applicable to the
corresponding Emergent RSUs immediately prior to the Distribution. 

(d)Liabilities for Settlement of Awards.  

(i)Emergent shall be responsible for all Liabilities associated with Adjusted
Emergent Options (regardless of the holder of such awards) including any option
exercise, share delivery, registration or other obligations related to the
exercise of the Adjusted Emergent Options.  

(ii)Emergent shall be responsible for all Liabilities associated with Adjusted
Emergent RSUs (regardless of the holder of such awards) including any share
delivery, registration or other obligations related to the settlement of the
Adjusted Emergent RSUs.  

(iii)Aptevo shall be responsible for all Liabilities associated with Aptevo
Options (regardless of the holder of such awards) including any option exercise,
share delivery, registration or other obligations related to the exercise of the
Aptevo Options.  

(iv)Aptevo shall be responsible for all Liabilities associated with Aptevo RSUs
(regardless of the holder of such awards) including any share delivery,
registration or other obligations related to the settlement of the Aptevo
RSUs.  

(e)Registration and Other Regulatory Requirements.  As soon as possible
following the Distribution Date, but in any case before the date of issuance of
any Aptevo Common Shares pursuant to the Aptevo Therapeutics Inc. Converted
Equity Awards Incentive Plan, Aptevo agrees to file a Form S-8 Registration
Statement with respect to, and to cause to be registered pursuant to the
Securities Act, the Aptevo Common Shares authorized for issuance under such
equity plan as required pursuant to the Securities Act.  

Section 5.02Annual Incentive Plans and Executive Severance Arrangements.

(a)Annual Bonuses Generally.  The Aptevo Group shall be responsible for all
annual bonus payments to Transferred Employees in respect of any plan year, the
payment date for which occurs on or after the Distribution Date.

(b)Establishment of Aptevo Annual Bonus Plan for Executive Officers.  Effective
as of or before the Distribution Date, Aptevo shall establish the Aptevo Annual
Bonus Plan for Executive Officers with terms and conditions substantially
similar to those of the Emergent Annual Bonus Plan for Executive Officers as of
the Distribution Date.

(c)Establishment of Aptevo Senior Management Severance Plan.  Effective as of or
before the Distribution Date, Aptevo shall establish the Aptevo Senior
Management

13

--------------------------------------------------------------------------------

 

Severance Plan with terms and conditions similar to those of the Second Amended
and Restated Emergent Senior Management Severance Plan as of the Distribution
Date. 

ARTICLE VI
MISCELLANEOUS

Section 6.01Transfer of Records and Information.  Emergent shall transfer to
Aptevo any and all employment records and information (including, but not
limited to, any Form I-9, Form W-2 or other Internal Revenue Service forms) with
respect to Transferred Employees and other records reasonably required by Aptevo
to enable Aptevo properly to carry out its obligations under this
Agreement.  Such transfer of records and information generally shall occur as
soon as administratively practicable on or after the Distribution Date.  Each
Party will permit the other Party reasonable access to Employee records and
information, to the extent reasonably necessary for such accessing Party to
carry out its obligations hereunder.

Section 6.02Cooperation.  Each Party shall upon reasonable request provide the
other Party and the other Party’s respective Affiliates, agents, and vendors all
information reasonably necessary to the other Party’s performance of its
obligations hereunder.  The Parties agree to use their respective best efforts
and to cooperate with each other in order to carry out their obligations
hereunder and to effectuate the terms of this Agreement.

Section 6.03Employee Agreements.  As of the Distribution Date, Emergent and the
applicable member of the Emergent Group hereby assign to Aptevo or another
member of the Aptevo Group: (a) to the extent an Aptevo Employee did not
otherwise sign an Employee Agreement to effectuate his or her transfer to and
hiring by Aptevo, each Employee Agreement entered into between a member of the
Emergent Group and any Aptevo Employee; and (b) all rights or obligations under
any Employee Agreement relating to the Aptevo Business; provided, however, that
Emergent and the Emergent Group shall retain all rights or obligations under
each Employee Agreement or applicable Law to the extent that such rights or
obligations are unrelated to the Aptevo Business.  After the Distribution Date,
(i) the Aptevo Group shall keep secret and retain in strictest confidence, and
shall not use for the benefit of itself or others, any Emergent Group
confidential or proprietary information that is unrelated to the Aptevo
Business, and the Aptevo Group shall ensure that its Employees are bound by a
secrecy obligation in accordance with this provision, and (ii) the Emergent
Group shall keep secret and retain in strictest confidence, and shall not use
for the benefit of itself or others, any Aptevo Group confidential or
proprietary information that is unrelated to the Emergent Business, and the
Emergent Group shall ensure that its Employees are bound by a secrecy obligation
in accordance with this provision.  Upon written request by Emergent or the
Emergent Group, Aptevo or the Aptevo Group shall make available to Emergent or
the Emergent Group the original copy of any Employee Agreement that was assigned
to Aptevo or the Aptevo Group under this Agreement.

Section 6.04Repayment Assets.  Effective as of the Distribution Date, the
Emergent Group shall be entitled to all Employee Recoupment Assets in respect of
Emergent Employees, and the Aptevo Group shall be entitled to all Employee
Recoupment Assets in respect of Aptevo Employees.  Without limiting the
generality of the foregoing, the Emergent Group hereby assigns to the Aptevo
Group, effective as of the Distribution Date, all rights and obligations

14

--------------------------------------------------------------------------------

 

relating to any Employee Recoupment Assets of the Emergent Group in respect of
any Aptevo Employee. 

Section 6.05Compliance.  The agreements and covenants of the Parties hereunder
shall at all times be subject to the requirements and limitations of applicable
Law.  Where an agreement or covenant of a Party hereunder cannot be effected in
compliance with applicable Law, the Parties agree to negotiate in good faith to
modify such agreement or covenant to the least extent possible in keeping with
the original agreement or covenant in order to comply with applicable Law.  Each
provision of this Agreement is subject to and qualified by this Section 6.05,
whether or not such provision expressly states that it is subject to or limited
by applicable Law.  Each reference to the Code, ERISA, or the Securities Act or
any other Law shall be deemed to include the rules, regulations, and guidance
issued thereunder.

Section 6.06Preservation of Rights.  Unless expressly provided otherwise in this
Agreement, nothing herein shall be construed as a limitation on the right of the
Emergent Group or the Aptevo Group to (a) amend or terminate any Benefit Plan or
(b) terminate the employment of any Employee.

Section 6.07Transition Services.  Except as otherwise provided in the Transition
Services Agreement or as otherwise expressly provided herein, neither Party
shall have any responsibility for providing services to the other Party with
respect to employee or Benefit Plan matters after the Distribution Date.

Section 6.08Reimbursement.  The Parties acknowledge that the Emergent Group, on
the one hand, and the Aptevo Group, on the other hand, may incur costs and
expenses (including, without limitation, contributions to Benefit Plans and the
payment of insurance premiums) which are, as set forth in this Agreement, the
responsibility of the other Party.  Accordingly, the Parties agree to reimburse
each other, as soon as practicable but in any event within 30 days after receipt
from the other Party of appropriate verification, for all such costs and
expenses.

Section 6.09Not a Change in Control.  The Parties acknowledge and agree that the
transactions contemplated by the Separation and Distribution Agreement and this
Agreement do not constitute a “change in control” or a “change of control” for
purposes of any Benefit Plan.

Section 6.10Incorporation by Reference.  The following sections of the
Separation and Distribution Agreement are hereby incorporated into this
Agreement by reference: Section 11.1.  Counterparts; Entire Agreement; Corporate
Power; Section 11.2.  Governing Law; Section 11.3.  Assignability;
Section 11.4.  Third-Party Beneficiaries; Section 11.5.  Notices;
Section 11.6.  Severability; Section 11.7.  Force Majeure; Section
11.8.  Publicity; Section 11.9  Expenses; Section 11.10.  Headings;
Section 11.11.  Survival of Covenants; Section 11.12.  Waivers of Default;
Section 11.13 Specific Performance; Section 11.14.  Amendments;
Section 11.15.  Interpretation; Section 11.16  No Set Off; Section 11.17
Limitations of Liability; Section 11.18 Performance.  

Section 6.11Limitation on Enforcement.  This Agreement is an agreement solely
between the Parties.  Nothing in this Agreement, whether express or implied,
shall be construed to: (a) confer upon any Emergent Employee or Aptevo Employee,
or any other person any rights

15

--------------------------------------------------------------------------------

 

or remedies, including, but not limited to any right to (i) employment or
recall; (ii) continued employment or continued service for any specified period;
or (iii) claim any particular compensation, benefit or aggregation of benefits,
of any kind or nature; or (b) create, modify, or amend any Benefit Plan. 

Section 6.12Further Assurances and Consents.  In addition to the actions
specifically provided for elsewhere in this Agreement, each of the Parties
hereto shall use commercially reasonable efforts to (a) execute and deliver such
further instruments and documents and take such other actions as the other Party
may reasonably request to effectuate the purposes of this Agreement and carry
out the terms hereof; (b) take, or cause to be taken, all actions, and do, or
cause to be done, all things, reasonably necessary, proper or advisable under
applicable Laws  and agreements or otherwise to consummate and make effective
the transactions contemplated by this Agreement, including, without limitation,
using commercially reasonable efforts to obtain any consents and approvals and
to make any filings and applications necessary or desirable to consummate the
transactions contemplated by this Agreement; provided that no Party hereto shall
be obligated to pay any consideration therefor (except for filing fees and other
similar charges) to any third party from whom those consents, approvals and
amendments are required or to take any action or omit to take any action if the
taking of action or the omission to take action would be unreasonably burdensome
to the Party or the business thereof.

Section 6.13Third Party Consent.  If the obligation of any Party under this
Agreement depends on the consent of a third party, such as a vendor or insurance
company, and that consent is withheld, the Parties shall use commercially
reasonable efforts to implement the applicable provisions of this Agreement to
the fullest extent practicable.  If any provision of this Agreement cannot be
implemented due to the failure of a third party to consent, the Parties shall
negotiate in good faith to implement the provision in a mutually satisfactory
manner, taking into account the original purposes of the provision in light of
the Distribution and communications to affected individuals.

Section 6.14Effect if Distribution Does Not Occur.  If the Distribution does not
occur, then all actions and events that are to be taken under this Agreement, or
otherwise in connection with the Distribution, shall not be taken or occur,
except to the extent specifically provided by Emergent.

Section 6.15Disputes.  The Parties agree to use commercially reasonable efforts
to resolve in an amicable manner any and all controversies, disputes and claims
between them arising out of or related in any way to this Agreement.  The
Parties agree that any controversy, dispute or claim (whether arising in
contract, tort or otherwise) arising out of or related in any way to this
Agreement that cannot be amicably resolved informally will be resolved pursuant
to the dispute resolution procedures set forth in Article VII of the Separation
and Distribution Agreement.

Section 6.16Schedules.  As of the Distribution Date, the Parties shall update
any Schedules to this Agreement, as necessary.

[SIGNATURE PAGE FOLLOWS]




16

--------------------------------------------------------------------------------

 

The Parties have caused this Agreement to be signed by their authorized
representatives as of the Distribution Date.

 

Aptevo THERAPEUTICS INC.

 

EMERGENT BIOSOLUTIONS INC

 

 

 

BY

/s/ Marvin White

 

BY

/s/ Daniel Abdun-Nabi

 

 

 

NAME:

Marvin White

 

NAME:

Daniel Abdun-Nabi

 

 

 

 

 

TITLE:

President and Chief Executive Officer

 

TITLE:

President and Chief Executive Officer

 

17